Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Pan (US. 2009/0149065 A1) teaches “An electrical connector, comprising: an insulating body; a conductive body, located relative to the insulating body; and a plurality of grounding terminals and a plurality of signal terminals connected to the insulating body in an array, wherein every two adjacent signal terminals in a row direction of the array form a differential signal terminal pair, the differential signal terminal pairs and the grounding terminals being alternately arranged in the row direction to form terminal rows, and projections of the differential signal terminal pairs in adjacent terminal rows in a column direction perpendicular to the row direction being at least partially overlapped, wherein a plurality of L-shaped protrusions are arranged on the conductive body and are arranged in notches of the insulating body respectively, every two adjacent terminal rows formed a row of the L-shaped protrusions therebetween; wherein the L-shaped protrusion comprises a short edge portion and a long edge portion, a first end of the short edge portion is connected with a first end of the long edge portion, and the long edge portion extends along the row direction to isolate a part of the differential signal terminal pairs in adjacent terminal rows that are at 
Pan (US. 2009/0149065 A1) does not teach “the short edge portion extends along the column direction and is electrically connected to the corresponding grounding terminal by a second end of the short edge portion, wherein the conductive body is integrally formed.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-13 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 14 Pan (US. 2009/0149065 A1) teaches “An electrical connector, comprising: an insulating body; a conductive body, located relative to the insulating body; and a plurality of grounding terminals and a plurality of signal terminals connected to the insulating body in an array, wherein every two adjacent signal terminals in a row direction of the array form a differential signal terminal pair, the differential signal terminal pairs and the grounding terminals being alternately arranged in the row direction to form terminal rows, and projections of the differential signal terminal pairs in adjacent terminal rows in a column direction perpendicular to the row direction being at least partially overlapped, wherein a plurality of L-shaped protrusions are arranged on 
Pan (US. 2009/0149065 A1) does not teach “wherein the conductive body comprises a plurality of third terminal openings and a plurality of fourth terminal openings, the plurality of grounding terminals pass through the plurality of third terminal openings respectively and Page 6 of 13Application no: 16/787,058 Our Ref: PN115033QLDZ are electrically connected with the conductive body, and the plurality of differential signal terminal pairs pass through the plurality of fourth terminal openings respectively and are disengaged from the conductive body.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 14, these limitations, in combination with remaining limitations of claim 14, are neither taught nor suggested by the prior art of record, therefore claim 14 is allowable.
Claims 15-20 are dependent on claim 14 and are therefore allowable for the same reasons.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831